MEMORANDUM***
Kelly Cole appeals pro se the district court’s order dismissing his Federal Tort *335Claims Act action alleging negligence and negligent infliction of emotional distress. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, see Partnership Exch. Sec. v. NASD, 169 F.3d 606, 608 (9th Cir.1999), and we affirm for the reasons stated in the district court’s order entered on October 1, 2001.
The district court did not err by dismissing Cole’s action without leave to amend because amendment would be futile. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.1998).
Cole’s contention that the district court erred by not entertaining his motion for summary judgment after the court dismissed all of his claims, lacks merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.